Reasons for Allowance
The following is a statement of reasons for the indication of subject matter allowable over the prior art:
The closest prior art of record, Li et al. CN 106850877 A (hereafter Li), English Translation provided herewith, teaches a method to support Internet small computer system interface (iSCSI) services in a distributed storage system of a virtualization system, the method comprising (Distributed storage system provides iSCSI (Small Computer System interface) service providing service in at least page 1, last paragraph):
receiving, by a first host machine in a cluster of host machines supporting the virtualization system (the distributed storage system provides iSCSI services as an example, in a distributed system increases VIP (virtual IP), iSCSI client end through VIP access service terminal, so that even in the cluster there are iSCSI individual nodes of service abnormality, in the cluster will switch the VIP to other trunking node and makes the client end with the connection of the distributed system is not abnormal, improves service availability in at least page 5, lines 17-22), a notification of a change event associated with a global virtual Internet Protocol (VIP) object (wherein the VIP is based on distributed storage system node identity, node service start-stop occurs, it will actively triggering VIP-check function. VIP-check function checks the identity of the current node, if the current node is admin (set), then the main control node VIP at the current node, if not admin, cancel the VIP set information of the current node in at least page 5, lines 24-30 and Accordingly, when the first current identity of the node is the main control node of the distributed storage system, step 12 may be a, judging whether said node has been set VIP configuration information if there is a VIP configuration information has been set, judging whether the node of the set VIP configuration information configuration information is consistent with the trunking global VIP in at least page 3, lines 27-35), wherein the global VIP object is associated with a virtual IP address for the iSCSI services (in at least page 5, lines 17-22 and trunking global node VIP VIP configuration information and configuration information. wherein the trunking global VIP configuration information is the global unified configuration stored in a distributed storage system, comprising a VIP address information in at least page 3, lines 20-25);
in response to a first determination that the first host machine has not set the global VIP object and in response to a second determination whether the first host machine is consistent with the global VIP object based on the notification, reset the global VIP object and binding the virtual IP address to the first host machine (As shown in FIG. 2, a virtual IP of the present invention in a distributed storage system is provided, the method comprising:  Step 21: the service node in the distributed storage system is started, in the distributed system of the first node identity information, obtaining the node first current identity in the distributed storage system; step 22, when the first current identity of the node is the main control node of the distributed storage system, the virtual IP of the distributed storage system is set on the node. Step 22 may be, judging whether the node is the set VIP configuration information, if there is the set VIP configuration information, judging the node of the set VIP configuration information configuration information is consistent with the trunking global VIP; if so, it is not necessary to set the node VIP configuration information in at least page 4, lines 37-62, Examiner notes that in determining the set status and consistency of the node VIP and global VIP, Li has determined ownership or not); and in response to a third determination that the first host machine set the global VIP object, and in response to a fourth determination that the first host machine is not consistent with the global VIP object, set the virtual IP address from the first host machine (if not, according to the trunking global reset VIP VIP configuration information, configuration information of the node. if the node is not provided with VIP trunking global VIP configuration information according to the configuration information, the provided VIP configuration information of the node. step 23, when the first current identity of the node is common node, deleting the set as the nodes in the virtual IP. Step 23 may be, judging whether the node is the set VIP configuration information if there is a VIP configuration information has been provided, then directly deleting; if not, then no further operation is needed. step 24, when the service node in the distributed storage system to be closed, and the first current identity of the node is the main control node of the distributed storage system, deleting the setting information as the nodes in the virtual IP in at least page 4, lines 37-62, Examiner notes that in determining the set status and consistency of the node VIP and global VIP, Li has determined ownership or not).
As can be seen, Li teaches a distributed storage system provides iSCSI (Small Computer System interface) service providing service wherein it is determined whether a global VIP has or has not been set and whether a node set VIP configuration is consistent with the global VIP wherein it is determined whether to set set/reset the VIP. Thus, in determining the set status and consistency of the node VIP and global VIP, Li has determined ownership or not. Within this context and within the context of the instant claims Li does not specifically teach locking and unlocking the global VIP responsive to the sequential gaining and losing of ownership of the global VIP object and the sequential determinations of these transitions of ownership of the global VIP object. Therefore, Li does not anticipate the combination set forth in the independent claims nor has a suitable combination (in combination with the closest prior art of Li or otherwise) of references been found that render obvious the combination set forth in the independent claims
The aforementioned limitations, mappings to the prior art and reasons are in conjunction with all other claim limitations and the structure and environment which are not specifically recited in the quotes or expounded upon in the reasons, particularly, much structure, limitation and environment that is taught by the prior art is also necessary subject matter for allowability, despite its presence in the prior art, as it provides necessary context. The Notice of Allowability is based on the totality of the claims. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the claims.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY A TEETS whose telephone number is (571)272-3338.  The examiner can normally be reached on Monday - Friday, 6am-2pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng An can be reached on 5712723756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY A TEETS/Primary Examiner, Art Unit 2195